Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    107
    364
    media_image1.png
    Greyscale
in the reply filed on 12/28/2020 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 6-8, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-3, 5, and 9 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover similar species.




Priority
This application is a Section 371 of International Application No.
PCT/CN2018/073776, filed January 23, 2018, which was published in the Chinese language on July 26, 2018 under International Publication No. WO 2018/133875 Al, which claims priority under 35 U.S.C. § 119(b) to Chinese Application No. 201710058693.3, filed January 23, 2017, However, a certified English version of the foreign priority document was not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-3, 5, and 9 are objected to because of the following informalities:
-In claim 1 for variable R4, “hetero cycloalkyl” should more appropriately read “heterocycloalkyl”. Thus the claim and claims which depend from it are objected to.
- Claim 5 should have commas after each compound. Additionally there appears to be duplicative species (see LW 104-K and 104-B). Correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 2, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 may embrace the limitation wherein variable W is selected from “C” which affords compounds with dangling valencies. The claimed compounds should not have dangling valencies.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959). Correction is required. Note that any amendment should be supported by the instant disclosure.





Conclusion


Claims 1, 2, and 9 are rejected. Claims 3 and 5 are objected to. The claims are rejected and objected to for the reasons stated herein. However the claimed compounds appear to be neither anticipated nor rendered obvious over the art. There is no relevant art to be put on the record by the examiner with respect to the latter. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624